Citation Nr: 0029431	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  96-06 444	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1974 to 
July 1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision by 
the RO which denied service connection for lung cancer.


FINDINGS OF FACT

The veteran developed lung cancer many years following his 
active service, and such was not caused by any incident of 
service including asbestos exposure.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service in the Navy from June 1974 to 
July 1978.  Service personnel records show he served aboard 
the USS Sierra.  His service medical records are negative for 
any complaints, findings, or diagnosis of a chronic lung 
disorder.  On his June 1978 service separation examination, 
his lungs and a chest X-ray were normal.  The examiner 
recommended that the veteran should discontinue smoking. 

April 1990 chest X-ray studies revealed right apical pleural 
bullae and no acute cardiopulmonary process.

A December 1992 chest X-ray study revealed probable chronic 
inflammatory changes of the right apex, and a new nodular 
density.  A subsequent chest X-ray study in December 1992 
revealed a nodular density right upper lobe in the area of 
prior scarring.  It was reported that the findings might 
represent a benign lesion such as a hematoma, but malignancy 
could not be excluded.  A December 1992 CT scan of the thorax 
revealed a solitary soft tissue mass seen in the posterior 
segment of the right upper lobe, peripherally located with 
adjacent pleural thickening.

A January 1993 medical report reveals the veteran was a 36 
year old male who reported for evaluation due to having an 
abnormal chest X-ray.  The examiner stated the veteran 
received yearly chest X-rays, and prior to the latest chest 
X-ray he always was clear with the exception of X-rays 
showing some bullous disease.  The examiner noted that the 
veteran's most recent X-ray demonstrated a new nodule in the 
right lung field.  Following such discovery, the veteran 
underwent a CT scan of his chest, which confirmed the nodule 
in a peripheral location, and such was pleural based.  There 
was no evidence of any hilar or mediastinal adenopathy and no 
evidence of any adrenal or liver disease.  The veteran 
reported that when he was in the Navy he worked for at least 
one week stripping asbestos off pipes and that he was not 
wearing any protective gear during that time.  The veteran 
also reported smoking one pack of cigarettes a day since the 
age of 16.  He further reported a past history of heavy 
cocaine use and alcohol use.  The examiner's impression was 
that the veteran almost certainly had bronchogenic carcinoma.  
The examiner stated that the carcinoma was new when compared 
to his old chest X-rays.  The examiner noted the veteran's 
risk factors as including a history of asbestos exposure and 
smoking.

In January 1993, the veteran underwent a bronchoscopy, 
followed by a thoracotomy with right upper lobectomy and 
mediastinal lymph node dissection.  The preoperative and 
postoperative diagnosis was carcinoma of the right upper 
lobe.

January 1994 chest X-ray studies revealed an impression of 
post surgery for a carcinoma of the right upper lobe.  There 
was volume loss compatible with prior surgery.  There was no 
evidence of recurrence and there was no adenopathy or 
effusion.  

In January 1994, the veteran filed a claim of service 
connection for "lung cancer (asbestos) active duty 
exposure."  He stated he began treatment for cancer in 
December 1992.

A statement from the veteran was received by the RO in April 
1994.  The veteran stated that while on a ship (the USS 
Sierra) in service, he was assigned to remove all the 
asbestos insulation in the laundry, and dry cleaning and 
tailor shop.  He stated he was given a blue surgical mask for 
protection.

November 1994 chest X-ray studies revealed no acute air space 
disease and left peribronchial cyst versus bulla.

In November 1994, the veteran submitted medical articles 
pertaining to the relationship between asbestos exposure and 
lung cancer.  In sum, the articles reported that there was an 
increased risk of developing lung cancer with asbestos 
exposure.

In a March 1995 notice of disagreement, the veteran stated 
that the Department of Defense sent down guidelines for 
removal of all "asbestos shipboard" in 1977.  He stated he 
was detailed on asbestos clean-up aboard the USS Sierra 
between August 1977 and June 1978.  He stated that the clean-
up entailed complete removal of all asbestos insulation, 
piping, and fixtures aboard the ship.  The veteran stated he 
was exposed without protective gear.  He also stated he was 
not given any instructions pertaining to the effects of heavy 
asbestos dust.

A February 1996 report from the Department of the Navy, 
Director, Environmental and Occupational Safety and Health 
Office, reported that the general specifications for ships 
during the time frame the veteran served in the Navy required 
heated surfaces to be covered with an insulating material and 
it was probable that asbestos products were used to achieve 
this end.  The director stated that items that required 
insulation included piping, flanges, valve fittings, 
machinery, boilers, evaporators, and heaters.  He further 
stated that it was possible that if the veteran had to work 
around these areas he might have been exposed to some type of 
asbestos product.  The director submitted a copy of the Navy 
Occupational Task Analysis for a ship's serviceman and 
storekeeper.  This report outlins information regarding 
training, duties, and equipment operated by these enlisted 
ratings, as well as potential health hazards.  The report 
also shows that a percentage of ship's servicemen were 
exposed to asbestos.

In an August 1996 letter to an attorney, Dominic Gaziano, 
M.D. stated he reviewed the veteran's occupational and 
medical histories provided to him.  He noted that the veteran 
was in the U.S. Navy from October 1974 to July 1978.  He 
reported the veteran worked with paint and other materials 
which contained asbestos.  He related that the veteran also 
removed asbestos insulation from the laundry department.  He 
stated that following the veteran's service in the military 
he was employed as a service advisor for an automotive 
department.  He noted that from April 1984 to October 1988 
the veteran worked with all types of brake products which 
contained asbestos material.  He reported that the veteran's 
medical history included smoking one pack of cigarettes a day 
from 1973 to 1992.  He stated the veteran was diagnosed as 
having lung cancer in January 1993.  He noted that July 1995 
chest X-ray studies showed a pleural plaque on the right and 
that there was bilateral apical capping.  He stated that it 
was his opinion that the veteran had asbestos pleural disease 
based upon his occupational exposure and chest X-ray 
findings.

In an April 1997 statement, the veteran's representative 
stated that the veteran's only exposure to airborne asbestos 
was in service.  He noted the veteran was involved in the 
removal of asbestos, which he claimed provided the optimum 
condition for inhalation of asbestos fibers.  He indicated 
that although the veteran had exposure to asbestos after 
service as a result of working with brake parts, he was only 
involved in the selling and installing of brake parts.  He 
therefore concluded that the likelihood of any exposure to 
airborne asbestos fibers during his automotive position would 
be minuscule if any at all.

In July 1997, the veteran underwent a VA respiratory 
examination.  At the examination, the veteran reported a 
history of asbestos exposure in the Navy.  He stated he tore 
out insulation from pipes while aboard ship.  He stated he 
was given a surgical mask, but was not told of the importance 
of wearing it.  He stated at that time he was smoking 1 to 1 
1/2 packs of cigarettes a day.  He related he was diagnosed as 
having lung cancer in 1993.  The examiner referred the 
veteran for chest X-ray studies.  The examiner noted that he 
had reviewed the veteran's claims file and chest X-rays and 
CT scans from 1992 to 1997.  He stated that it was his belief 
that the veteran's cancer was not likely related to his 
asbestos exposure.  He stated that cigarette smoking likely 
played a role in the veteran's development of lung cancer.  
Chest X-ray studies were normal.  In August 1997, after a 
review of the recent chest X-ray studies, the examiner once 
again stated that the claims file had been reviewed 
extensively.  The examiner reported the veteran's diagnoses 
were status post asbestos exposure without radiographic 
sequelae, and status post resection of the right upper lobe 
neoplasm.  The examiner opined that while asbestos exposure 
could be contributed to the development of lung neoplasm, the 
lack of radiographic evidence of exposure argued against this 
being a significant factor.

II.  Analysis

The veteran claims he developed lung cancer due to exposure 
to asbestos while aboard ship in the Navy.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence for a malignant tumor will be 
presumed if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The record demonstrates the veteran served on active duty in 
the Navy from 1974 to 1978.  There is no evidence of lung 
cancer during service or within the presumptive year after 
service.  The first indication of lung cancer was on a 
routine chest X-ray in late 1992, and a clear diagnosis of 
lung cancer was made on surgery in early 1993.  

As to claims involving service connection for asbestos-
related disease, the Board notes that there has been no 
specific statutory guidance with regard to these claims, nor 
has the VA promulgated any regulations.  However, the VA has 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, and such are set forth in VA 
Adjudication Procedure Manual, M21-1, Part VI, par. 7.21.  
The manual notes that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
shipyard and insulation work, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
etc.  Many people with asbestos-related diseases have only 
recently come to medical attention because the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  In addition, exposure to asbestos 
may be brief (as little as a month or two) or indirect 
(bystander disease).  Also see VAOPGCPREC 4-2000 for a 
discussion of these manual provisions.

The first question that must be addressed is whether the 
veteran was exposed to asbestos in service.  In 1993, during 
evaluation for lung cancer, the veteran reported a history of 
exposure to asbestos while he was aboard ship in the Navy.  
He stated he had to strip asbestos off pipes .  The Board 
finds that the veteran's history of being exposed to asbestos 
in service is credible, as such history was given for 
treatment purposes, and was not motivated by any monetary 
gain.  While the veteran, as a layman, is not competent to 
give a medical opinion as to the cause of his disease, he is 
competent to testify as to asbestos exposure.  See McGinty v. 
Brown, 4 Vet. App. 428 (1993).  Moreover, in 1996, a Navy 
offical reported that general specifications for ships during 
the time frame the veteran served in the Navy required heated 
surfaced to be covered with an insulating material which 
probably contained asbestos.  A review of the evidence 
overall tends to show the veteran was exposed to asbestos in 
service.

It is noteworthy that the record demonstrates the veteran was 
also exposed to asbestos after service.  From 1984 to 1988 he 
worked with brake parts which contained asbestos material.  
It is also noteworthy to mention that he had a substantial 
history of smoking tobacco, apparently starting before 
service and continuing for many years after service.

The next question is whether the medical evidence 
demonstrates that the veteran's lung cancer is related to 
service, including exposure to asbestos in service.  There 
are two pertinent medical opinions on this matter. 

The first opinion is from a Dr. Gaziano who stated in 1996 
that it was his opinion that the veteran had asbestos pleural 
disease based on his occupational exposure and chest X-ray 
findings.  While this opinion relates reported asbestos 
pleural disease to occupational asbestos exposure, it does 
not specifically relate the veteran's lung cancer to asbestos 
exposure in service.  In his report, the examiner noted the 
veteran had exposure to asbestos both during and after 
service.  This doctor's letter is addressed to an attorney, 
who is not the veteran's VA representative, and it is unknown 
if the veteran was involved in civil litigation concerning 
his condition.

The second opinion was from a VA physician who examined the 
veteran in 1997 and opined that the veteran's cancer was not 
likely related to asbestos exposure.  He stated that 
cigarette smoking likely played a role in the veteran's 
development of lung cancer.  The VA physician referred the 
veteran for chest X-ray studies which were determined to be 
normal.  Upon reviewing his examination findings, the entire 
claims file, and X-ray and CT scan findings from 1992 to 
1997, the VA examiner stated the veteran was status post 
asbestos exposure without radiographic sequelae, and status 
post resection of the right upper lobe neoplasm.  He opined 
that while asbestos exposure could contribute to the 
development of lung neoplasm, the lack of radiographic 
evidence of exposure argued against this being a significant 
factor in the veteran's case. 

The Board notes that the 1996 private medical opinion is 
speculative, as it does not specifically relate the veteran's 
lung cancer to service, including asbestos exposure in 
service.  The Board finds it noteworthy that the private 
physician failed to mention any consequence or potential 
consequence which the veteran's long history of smoking 
cigarettes had on his development of lung cancer.  Given the 
speculative nature of this opinion, the Board finds that it 
does not provide sufficient evidence of a nexus between the 
veteran's lung cancer and service.  

The Board notes that the 1997 VA medical opinion is based on 
a detailed examination of the veteran, as well as extensive 
review of historical records.  The VA examiner also had an 
opportunity to review the 1996 private medical opinion.  The 
VA examiner clearly indicated it was not likely that the 
veteran's lung cancer was related to asbestos exposure.  As 
previously noted, he stated that it was likely that the 
veteran's history of cigarette smoking played a role in his 
development of cancer.  The examiner pointed out that the 
lack of radiographic evidence of exposure to asbestos was 
against it being a significant factor in the development of 
the veteran's lung cancer.  The Board finds that the VA 
medical opinion is the most probative medical opinion on the 
question of whether or not the veteran's current lung cancer 
is attributable to his service.

The assertion, by the veteran and his representative, that 
the lung cancer is due to exposure to asbestos while aboard 
ship in the Navy, is insufficient to provide a nexus between 
the lung cancer and service.  As laymen, they are not 
competent to provide a medical opinion on the etiology of a 
medical condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The veteran has submitted medical articles 
pertaining to the relationship between lung cancer and 
asbestos.  However, the articles do not show that the veteran 
personally developed lung cancer as a result of asbestos 
exposure in service.

The weight of the competent medical evidence establishes that 
the veteran's lung cancer, which developed many years after 
service, was not caused by any incident of service including 
asbestos exposure.  The preponderance of the evidence is 
against the claim of service connection for lung cancer; thus 
the benefit-of-the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for lung cancer is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 10 -


